Mr. JUSTICE GUILD delivered the opinion of the court: Defendant Ellis with another defendant was indicted for burglary of the Whitney Corporation plant, his then place of employment. It appears that on the evening of November 9, 1969 the Rockford police were called by one of the plant guards to the Whitney plant and the police apprehended the defendant and the other defendant who was armed with a gun. It was found that the vending machines in the second floor lunch room had been rifled and the funds were found on defendant. Defendant was indicted for burglary and entered a plea of not guilty. He subsequently changed his plea to guilty and was sentenced by the Court to 2-6 years in the State Penitentiary. He was represented by counsel of his own choice. It appears that the Defendant was convicted of criminal trespass to a vehicle in August of 1966. In October of 1967 he was convicted of armed robbery and sentenced to 1-5 years in the penitentiary and was on parole at the time of the present offense. The sole argument raised by the Defendant is that the penalty, i.e. 2-6 years is too severe. It hardly seems necessary to discuss this sentence in view of the fact that the defendant was on parole under an unusual minimum sentence of 1-5 years for armed robbery at the time of the instant offense. The sentence of 2-6 years in view of this is certainly within the discretion of the Trial Court. Judgment affirmed. ABRAHAMSON and.T. MORAN, JJ., concur.